DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-9 are pending in the instant invention.  According to the Listing of Claims, filed December 22, 2019, claim 5 was amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2018/088068, filed May 23, 2018, which claims priority under 35 U.S.C. § 119(a-d) to CN 201710479111.9, filed June 22, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-3 and 6-9, drawn to crystalline form G of Baricitinib, shown to the right, and/or a pharmaceutical composition thereof; and (2) claims 4 and 5, drawn to a process for preparing crystalline form G of Baricitinib, shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-9 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) bold-type, underline, and/or upper case formatting; and b) section headings (b-i), where applicable.  Appropriate correction may be required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	Crystalline Form G of Baricitinib of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein the crystalline Form G is characterized by a reflection X-ray powder diffraction pattern (CuK radiation) comprising characteristic diffraction peaks at angles (º2) of 10.9º ± 0.2 º2, 16.5º ± 0.2 º2, and 19.0º ± 0.2 º2.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The crystalline Form G according to claim 1, wherein the crystalline Form G is further characterized by a reflection X-ray powder diffraction pattern (CuK radiation) comprising one, two, or three additional characteristic diffraction peaks at angles (º2) selected from the group consisting of 14.4º ± 0.2 º2, 18.2º ± 0.2 º2, and 21.8º ± 0.2 º2.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The crystalline Form G according to claim 1, wherein the crystalline Form G is further characterized by a reflection X-ray powder diffraction pattern (CuK radiation) comprising one, two, or three additional characteristic diffraction peaks at angles (º2) selected from the group consisting of 22.8º ± 0.2 º2, 23.8º ± 0.2 º2, and 26.9º ± 0.2 º2.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing crystalline Form G of Baricitinib of the formula according to claim 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

wherein the process comprises the following steps:

(1)	heating crystalline Form E of Baricitinib to a temperature in the range of room temperature to 212ºC at a rate of 10ºC per minute;
(2)	maintaining the solid provided in step (1) at 212ºC for a period in the range of one minute to ten minutes; and
(3)	cooling the solid provided in step (2) to room temperature, to obtain the crystalline Form G of Baricitinib according to claim 1.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process according to claim 4, wherein the process comprises maintaining the solid provided in step (1) at 212ºC for a period of ten minutes.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising one or more pharmaceutically acceptable carriers, diluents, or excipients and a therapeutically effective amount of the crystalline Form G according to claim 1.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A method for inhibiting Janus kinase activity in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of the crystalline Form G according to claim 1.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The method according to claim 7, wherein the subject has an autoimmune disease.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The method according to claim 8, wherein the autoimmune disease is rheumatoid arthritis.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 4 and 5 are rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential procedural step, such omission resulting in an indefinite process.  See MPEP § 2172.01.
	The inventor or joint inventor should note that the omitted essential procedural steps in the process for preparing crystalline form G of Baricitinib, as recited in claim 4, is the manipulative steps which result in the preparation of crystalline form G of Baricitinib.  The claim fails to explicitly recite any manipulative steps which result in the preparation of crystalline form G of Baricitinib.  Similarly, the specification fails to provide an adequate standard for ascertaining the requisite degree of any manipulative steps which result in the preparation of crystalline form G of Baricitinib.  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the process for preparing crystalline form G of Baricitinib, as recited in claim 4, since the essential manipulative steps which result in the preparation of crystalline form G of Baricitinib, are omitted.
	Likewise, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 7 recites the functional limitation and/or physicochemical property, The crystalline form G according to claim 1 for the use of preparing JAK inhibitor drugs, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned functional limitation and/or physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a functional limitation and/or physicochemical property (i.e. for the use of preparing JAK inhibitor drugs) without providing any clarity regarding how the functional limitation and/or physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited drug preparation functional limitation and/or JAK inhibition physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited crystalline form G of Baricitinib.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited crystalline form G of Baricitinib requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent, and/or buffer, to impart the drug preparation functional limitation and/or JAK inhibition physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited crystalline form G of Baricitinib incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear drug preparation functional limitation and/or JAK inhibition physicochemical property, the instantly recited crystalline form G of Baricitinib is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited crystalline form G of Baricitinib, due to an inability to establish the metes and bounds encompassed by the drug preparation functional limitation and/or JAK inhibition physicochemical property.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 8 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 recites the functional limitation and/or physicochemical property, The crystalline form G according to claim 1 for the use of preparing drugs treating autoimmune diseases, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned functional limitation and/or physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a functional limitation and/or physicochemical property (i.e. for the use of preparing drugs treating autoimmune diseases) without providing any clarity regarding how the functional limitation and/or physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited drug preparation functional limitation and/or autoimmune disease treatment physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited crystalline form G of Baricitinib.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited crystalline form G of Baricitinib requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent, and/or buffer, to impart the drug preparation functional limitation and/or autoimmune disease treatment physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited crystalline form G of Baricitinib incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear drug preparation functional limitation and/or autoimmune disease treatment physicochemical property, the instantly recited crystalline form G of Baricitinib is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited crystalline form G of Baricitinib, due to an inability to establish the metes and bounds encompassed by the drug preparation functional limitation and/or autoimmune disease treatment physicochemical property.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 9 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 8 recites the functional limitation and/or physicochemical property, The crystalline form G according to claim 1 for the use of preparing drugs treating rheumatoid arthritis, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned functional limitation and/or physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a functional limitation and/or physicochemical property (i.e. for the use of preparing drugs treating rheumatoid arthritis) without providing any clarity regarding how the functional limitation and/or physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited drug preparation functional limitation and/or rheumatoid arthritis treatment physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited crystalline form G of Baricitinib.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited crystalline form G of Baricitinib requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent, and/or buffer, to impart the drug preparation functional limitation and/or rheumatoid arthritis treatment physico-chemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited crystalline form G of Baricitinib incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear drug preparation functional limitation and/or rheumatoid arthritis treatment physicochemical property, the instantly recited crystalline form G of Baricitinib is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited crystalline form G of Baricitinib, due to an inability to establish the metes and bounds encompassed by the drug preparation functional limitation and/or rheumatoid arthritis treatment physicochemical property.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 7 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 7 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use the crystalline form G of Baricitinib, as recited in claim 1, for the use of preparing JAK inhibitor drugs.  Consequently, since the intended use of the crystalline form G of Baricitinib, as recited in claim 1, for the use of preparing JAK inhibitor drugs, fails to result in a further structural limitation to the crystalline form G of Baricitinib, as recited in claim 1, and/or fails to include all the limitations of the crystalline form G of Baricitinib, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 8 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 8 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use the crystalline form G of Baricitinib, as recited in claim 1, for the use of preparing drugs treating autoimmune diseases.  Consequently, since the intended use of the crystalline form G of Baricitinib, as recited in claim 1, for the use of preparing drugs treating autoimmune diseases, fails to result in a further structural limitation to the crystalline form G of Baricitinib, as recited in claim 1, and/or fails to include all the limitations of the crystalline form G of Baricitinib, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.


	Claim 9 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 9 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use the crystalline form G of Baricitinib, as recited in claim 1, for the use of drugs treating rheumatoid arthritis.  Consequently, since the intended use of the crystalline form G of Baricitinib, as recited in claim 1, for the use of drugs treating rheumatoid arthritis, fails to result in a further structural limitation to the crystalline form G of Baricitinib, as recited in claim 1, and/or fails to include all the limitations of the crystalline form G of Baricitinib, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.

	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624